United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melrose Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1628
Issued: February 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 10, 2016 appellant, through counsel, filed a timely appeal of a July 12, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her lumbar
condition was caused or aggravated by her employment duties.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel argues that the decision is contrary to fact and law.
FACTUAL HISTORY
On August 8, 2014 appellant, then a 52-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that her employment duties of lifting, bending, carrying, pulling,
and preparing mail over the past 25 years caused her back pain. She noted that she first became
aware of the condition on June 23, 2014. In an attached July 25, 2014 statement, appellant
attributed her back pain to repetitious work activities of daily mail preparation for delivery,
standing, lifting, and bending.
On June 25, 2014 Dr. Krishna C. Chunduri, a treating Board-certified anesthesiologist,
diagnosed lumbago with right radiculopathy.
By letter dated August 27, 2014, OWCP informed appellant that the evidence of record
was insufficient to establish her claim. She was also advised as to the medical and factual
evidence required to support her claim and afforded 30 days to provide the requested
information.
A September 2, 2014 magnetic resonance imaging (MRI) scan, was interpreted by
Dr. Djordje Boskov, a neuroradiolgist, as revealing multilevel lumbar spondylosis with
hypertrophy and disc bulging with L4-5 most prominent and diffuse disc bulge at L4-5.
On September 25, 2014 Dr. Tian Xia, an osteopathic physician specializing in pain
management, provided a history of appellant’s complaints, medical history, and physical
examination findings. Examination findings included lumbar flexion, paravertebral muscle
tenderness more on the right side, positive bilateral straight leg raising test, negative Babinski’s
sign and right side patellar jerk was 1/4. He diagnosed a herniated lumbar disc.
Dr. Xia, in an October 21, 2014 visit note, diagnosed a herniated lumbar disc, noted
appellant’s medical history, and provided examination findings, which were unchanged from the
prior report. He reported that appellant’s back and radicular pain were unchanged.
By decision dated November 12, 2014, OWCP denied the claim. It found the evidence
insufficient to establish a causal relationship between the diagnosed condition and the identified
employment factors.
In visit notes dated November 24, December 4 and 27, 2014, February 10, March 12, and
May 28, 2015, Dr. Xia noted that appellant had been off work since July. Physical examination
findings were unchanged from the September 25, 2014 report. Dr. Xia again diagnosed a
herniated lumbar disc.
In a letter dated December 9, 2014, counsel requested a telephonic hearing before an
OWCP hearing representative, which was held on June 10, 2015.
By decision dated July 21, 2015, OWCP’s hearing representative affirmed the
November 12, 2014 decision. She found the medical evidence of record was insufficient to
establish that appellant’s lower back condition was causally related to her employment.
2

On July 30, 2015 OWCP received a July 9, 2015 report wherein Dr. Xia related that
appellant’s knee and back problems began after she fell at work on February 4, 2011. Dr. Xia
further noted that appellant had always had back pain and that her back pain worsened after her
knee surgery. He also noted that she claimed back, knee, and right shoulder injuries due the
February 2011 work incident. Dr. Xia diagnosed a lumbar herniated disc and opined that
appellant’s back pain was due to the February 2011 fall.
On April 25, 2016 OWCP received counsel’s request for reconsideration.
In a December 15, 2015 report, Dr. Anatoly Rozman, Board-certified in physical
medicine and rehabilitation, noted that he had treated appellant since June 2014. He described
her primary complaint as severe lower back radiating into her lower extremities. A review of a
September 2, 2015 MRI scan revealed multilevel lumbar spondylosis with most prominent L4-5
and L5-S1 disc bulging and hypertrophy. Dr. Rozman noted that appellant continued to have
severe lower back pain which radiated into her lower extremity and caused difficulty walking.
According to him her difficulty walking was due to her knee arthritis, lumbar disease/lower back
pain, and decreased knee strength from the arthritis. Physical examination findings included
decreased sensation and positive straight leg raising, which was not related to the knee arthritis.
Diagnoses included lumbar disc disease, osteoarthritis, and lumbar spondylosis. Dr. Rozman
referenced a medical journal entitled Guides to the Evaluation of Disease and Injury, to support
his opinion that appellant’s back condition had been caused by her work activity. Specifically he
noted her work activities of pushing, lifting, carrying heavy objects, squatting, lifting above the
shoulder, kneeling, bending, flexion, and twisting all have strong associations as the cause of
appellant’s back condition. Dr. Rozman opined there was a causal relationship between
appellant’s many years of city carrier work duties and the development of osteoarthritis and
lumbar disc disease and lower back pain.
By decision dated July 12, 2016 OWCP denied modification. It found the evidence of
record was insufficiently rationalized and failed to establish a causal relationship between her
low back condition and her employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5

3

Id.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
Appellant attributed her low back condition to the performance of her city carrier work
duties, including lifting, bending, carrying, standing, walking, and preparing mail. OWCP
accepted the occurrence of the claimed employment factors. The Board finds that the medical
evidence is insufficiently rationalized to establish that appellant sustained a work-related lumbar
condition, caused or aggravated by her alleged employment duties.
In his December 15, 2015 report, Dr. Rozman related that appellant had been his patient
since June 2014, that she had worked many years as a city carrier, and noted the physical
activities of the position. He diagnosed osteoarthritis and lumbar disc disease/lower back pain,
which he attributed to her city carrier duties. Dr. Rozman noted findings from a September 2015
MRI scan and pertinent examination findings. He explained that according to a medical journal
entitled Guides to the Evaluation of Disease and Injury there was a definite causal relationship
between appellant’s city carrier activities and her lumbar condition. Specifically, Dr. Rozman
noted that he was basing his opinion on appellant’s lengthy work history and activities of
bending, twisting, flexion, pushing, lifting, carrying heavy objects, squatting, kneeling, and
lifting above the shoulder.
While Dr. Rozman generally noted appellant’s employment activities, he did not provide
any discussion as to the relevance of the medical journal or provide any knowledge of the actual
duties appellant performed or how often. He further did not explain how appellant’s city carrier
6

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006)

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

activities would have caused or aggravated the specific diagnosed conditions, especially in light
of her degenerative changes.10 It is appellant’s burden to establish through the production of
competent and probative rationalized medical opinion evidence based on a complete factual and
medical background, that her conditions were caused or aggravated by the alleged employment
duties. As Dr. Rozman only generally discussed that duties similar to those in appellant’s
position have a strong association as the cause of back problems, his reports are insufficient to
meet appellant’s burden of proof.11
The record also contains reports from Dr. Chunduri and Dr. Boskov. Dr. Chunduri
diagnosed lumbago with right radiculopathy, but offered no opinion as to the cause of the
condition. Dr. Boskov also diagnosed multilevel lumbar spondylosis with hypertrophy, with disc
bulging at L4-5. However he offered no opinion regarding the cause of these diagnosed
conditions. The Board has held that medical reports that lack a rationalized opinion on causal
relationship are of limited probative value.12
Similarly, Dr. Xia, in multiple reports, diagnosed a herniated lumbar disc without
offering any opinion causally related this condition to the accepted work duties. Rather he
related appellant’s diagnosed conditions to her earlier February 2011 fall. Thus, these reports are
insufficient to establish appellant’s claim.
The medical evidence of record does not establish that appellant’s diagnosed conditions
were caused or aggravated by her alleged employment duties. Appellant has failed to submit a
rationalized physician’s report, based on an accurate history, which explains how her work
activities caused or aggravated her lumbar conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
lumbar condition was caused or aggravated by her employment duties.

10

N.M., Docket No. 16-0403 (issued June 6, 2016).

11

Id.

12

See F.H., Docket No. 09-0255 (issued September 10, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2016 is affirmed.
Issued: February 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

